t c memo united_states tax_court bank of new york mellon corporation as successor_in_interest to the bank of new york company inc petitioner v commissioner of internal revenue respondent docket no filed date b john williams jr alan j j swirski julia m kazaks cary d pugh andrew j mclean daniel c davis melissa r middleton brendan t o’dell bryon christensen shira m helstrom john marston manoj viswanathan ilana yergin daniel davis and kristin r keeling for petitioner jill a frisch curt m rubin anne o’brien hintermeister matthew j avon justin l campolieta and michael a sienkiewicz for respondent this opinion supplements our prior opinion 140_tc_15 bryon christensen john marston manoj viswanathan ilana yergin daniel davis and kristin r keeling all withdrew as counsel after trial supplemental memorandum opinion kroupa judge this case is before the court on petitioner’s rule motion motion regarding this court’s opinion 140_tc_15 bny i petitioner does not challenge the primary holdings in bny i that the stars structure lacks economic_substance and that respondent properly disallowed the foreign tax_credits and the foreign tax expense deductions generated from the stars structure petitioner instead asks this court to further consider certain corollary aspects of bny i that flow from our adopting a bifurcation approach in reaching the primary holdings of bny i we will grant the motion to the extent it allows us to more fully consider those corollary aspects of bny i unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code code in effect for the years at issue in granting the motion we note that the motion as titled is misleading because petitioner merely asks us to address certain corollary aspects of bny i rather than to reconsider the primary holdings of bny i background we incorporate the findings_of_fact we made in bny i for convenience and clarity we briefly summarize and repeat some of the bny i findings petitioner engaged in the stars_transaction with the help of barclays as part of the stars_transaction petitioner created the stars structure which included several special-purpose entities one of these special-purpose entities was a common_law trust trust petitioner transferred through several related steps approximately dollar_figure billion in net income-producing assets to the trust the trust had a trustee that was a resident of the united kingdom for u k tax purposes accordingly the trust was subject_to u k tax on its income the trust was authorized to issue class a units a class b unit a class c unit and a class d unit barclays entered a subscription agreement to purchase the trust’s class c unit for dollar_figure9 billion and the trust’s class d unit for dollar_figure million barclays was entitled to distributions on the class d unit equal to dollar_figure million 1-month libor plu sec_415 basis points barclays was also entitled to certain distributions on the class c unit the subscription agreement required barclays to unless otherwise indicated defined terms continue to have the meaning ascribed to them in bny i pay further subscription amounts to the trust equal to the amount of any distributions it was entitled to receive on the class c unit petitioner established a blocked_account in barclays’ name barclays blocked_account to ensure payment of these further subscription amounts barclays could not access or control the barclays blocked_account petitioner and barclays agreed that all class c unit distributions were to be paid to the barclays blocked_account and all further subscription amounts barclays owed under the subscription agreement were to be paid from the barclays blocked_account investco was another special-purpose entity petitioner used in the stars structure investco and barclays entered into forward sale agreements and a zero coupon swap agreement in connection with the stars_transaction the forward sale agreements required investco to purchase the class c unit and class d unit from barclays for a pre-determined price on a certain date the zero coupon swap agreement required investco to make monthly payments to barclays the monthly payments to barclays were equal to the 1-month libor plu sec_30 basis points on a notional_principal_amount of dollar_figure5 billion less the spread in return the spread was a fixed amount equal to one-half the present_value of the u k taxes barclays was expected to pay on anticipated class c unit income each month the zero coupon swap agreement required barclays to make a fixed payment to investco after a certain number of years barclays also entered into a credit default swap agreement with petitioner in connection with the stars_transaction petitioner guaranteed under the credit default swap agreement all of investco’s obligations under the forward sale agreements and the zero coupon swap agreement in case of investco’s bankruptcy or default in return barclays paid petitioner a fixed rate of basis points on the dollar_figure5 billion notional_principal_amount we found in bny i that the net effect of the forward sale agreements the zero coupon swap agreement and the credit default swap agreement was to convert barclays’ initial subscriptions for the class c unit and the class d unit into a dollar_figure billion loan from barclays to petitioner loan we further found that the interest on the loan was equal to 1-month libor plus basis points petitioner treated the spread as a component of the interest accruing on the loan the spread payable to petitioner under the loan was greater than the amount expressing the interest as 1-month libor plus basis points is for purposes of simplicity in bny i we found that three elements made up the interest on the loan the monthly distribution on the class d unit the monthly floating payment owed under the swap agreement excluding the spread ie 1-month libor plu sec_30 basis points on a notional amount of dollar_figure5 billion and the monthly payment owed on the credit default swap agreement payable to barclays under the loan for each year at issue barclays therefore made net payments to petitioner under the loan for each year at issue petitioner reduced the spread it recognized as income by offsetting the spread by the amount payable to barclays under the loan in bny i we found that the spread was not a component of interest on the loan accordingly we found that petitioner effectively deducted the amount payable to barclays under the loan we held in bny i that the stars_transaction should be bifurcated into the stars structure and the loan for purposes of determining whether the economic_substance_doctrine barred petitioner from claiming the foreign tax_credits and the foreign tax expense deductions for the years at issue accordingly we analyzed the economic_substance of the stars structure separately from the loan we held that the stars structure lacks economic_substance and that petitioner was not entitled to the interest deductions it had effectively taken on the loan because the interest_expense was incurred in furtherance of a transaction lacking economic_substance by way of example assume that barclays owed petitioner dollar_figure of spread in year further assume that petitioner owed barclays dollar_figure of interest on the zero coupon swap agreement in year bny would report only dollar_figure of spread in its income in year in bny i we found that petitioner effectively deducted the dollar_figure of interest it owed to barclays by reducing the amount of spread it reported as income discussion petitioner asks that we further consider certain corollary aspects of bny i as we previously noted petitioner does not challenge the primary holdings in bny i that the stars structure lacks economic_substance and that the foreign tax_credits and foreign tax expense deductions claimed in connection with the stars structure are disallowed we first address the standard this court uses to decide whether to grant a rule motion we then address petitioner’s contentions in turn a rule motion we begin with the standard this court uses to decide whether to grant a rule motion the decision as to whether to grant a rule motion rests within the court’s discretion 79_tc_1054 aff’d 755_f2d_790 11th cir petitioner relies on newly minted arguments in asking the court to further consider certain corollary aspects of bny i further considering any aspect of bny i based on new arguments at this point in the proceedings gives the court great pause because a rule motion is generally not the appropriate forum to tender new theories compare 69_tc_473 rejecting the commissioner’s offer of a new_theory on which to base an increased deficiency after the court entered its decision with gilman v commissioner tcmemo_1990_205 vacating in part a prior decision and holding instead that the interest_paid on a note was deductible based on the commissioner’s concession respondent correctly notes that petitioner could have raised these arguments in at least one of the several opportunities it was given in the bny i proceedings we will nevertheless grant petitioner’s motion to allow the court to more fully consider certain corollary aspects of bny i and to bring those corollary aspects into harmony with the primary holdings of bny i b deductibility of interest on the loan we now more fully consider whether the interest on the loan is deductible petitioner maintained throughout the entirety of the bny i proceedings that it did not deduct interest on the loan rather petitioner argued that the loan interest and the spread should be treated as though they were paid under an integrated contract we bifurcated the stars_transaction into the loan and the stars structure we found that the loan proceeds were available for use in petitioner’s see infra note petitioner maintained this position in the petition it filed with the court in the pre-trial memorandum it filed with the court in the post-trial memorandum it filed with the court and in the reply memorandum it filed with the court petitioner continues to maintain this position in the third argument it makes in the motion as previously noted we addressed and rejected this argument in bny i banking business throughout the stars_transaction petitioner uses this finding to now argue that a deduction for interest on the loan should be allowed petitioner argues that the logical extension of this finding is that the loan was not necessary for the stars structure to produce the disallowed foreign tax_credits as such petitioner continues the loan served a purpose beyond the creation of tax benefits a deduction is generally allowed for all interest_paid or accrued within the taxable_year on indebtedness sec_163 an appeal in this case would lie to the u s court_of_appeals for the second circuit second circuit absent a stipulation to the contrary where the court_of_appeals to which appeal lies has decided an issue that is presently before us we will follow the decision of that court 54_tc_742 aff’d 445_f2d_985 10th cir petitioner also argues that where a routine business transaction is coupled with a sham_transaction the tax consequences of the routine business transaction must be respected petitioner contends this position is supported by 88_tc_386 following 752_f2d_89 4th cir aff’d 868_f2d_851 6th cir in rose we held that a genuine debt undertaken to finance a transaction lacking economic_substance will support an interest_deduction id the court_of_appeals for the second circuit has explicitly rejected such a rule 155_f3d_584 2d cir aff’g in part remanding in part tcmemo_1997_172 the second circuit has held that an interest_deduction is not allowed if the interest payment arises from a transaction that is economically empty 155_f3d_584 2d cir citing 364_us_361 aff’g in part remanding in part on another ground tcmemo_1997_172 a transaction is economically empty if it cannot with reason be said to have purpose substance or utility apart from its anticipated tax consequences id citing 364_f2d_734 2d cir aff’g 44_tc_284 petitioner maintains the loan interest is deductible under lee and goldstein because as we found in bny i the loan proceeds were not used to finance the stars structure respondent contends that the holdings in lee and goldstein bar petitioner’s deduction of the loan interest respondent acknowledges that the tax_shelters at issue in goldstein and lee produced one tax_benefit while the stars_transaction produced two tax benefits respondent argues however that the presence of the second tax_benefit does not distinguish the stars_transaction from the tax_shelters in lee and goldstein on further consideration we agree with petitioner the disallowed interest deductions in lee and goldstein arose from loans that were integral or intertwined with a transaction lacking economic_substance in this regard the loans in lee and goldstein generating the disallowed interest deductions financed an investment or transaction lacking economic_substance the sole benefit and purpose of the transactions and related loans in lee and goldstein were to generate interest deductions as well as deductions for other expenses in lee to offset income from other sources the loan here differs from the loans in lee and goldstein petitioner did not use the loan proceeds to finance secure or carry out the stars structure the loan was not necessary for the stars structure to produce the disallowed foreign tax_credits rather the loan proceeds were available for petitioner to use in its banking business throughout the stars_transaction accordingly the loan served a purpose beyond the creation of tax benefits unlike the loans in goldstein and lee respondent also argues that because petitioner could have obtained a loan at a lower cost in the market place the loan interest deductions must be denied we disagree we have held that a grossly mispriced asset or negative cashflow can contribute to the overall picture of an economic sham blum v commissioner tcmemo_2012_16 citing country pine fin llc v commissioner t c memo see also crispin v commissioner tcmemo_2012_70 aff’d 708_f3d_507 3d cir nevertheless interest accruing on a real loan that is used for economically substantive activity is deductible under sec_163 even if the borrower is also motivated by favorable tax consequences see lee v commissioner f 3d pincite despite being overpriced the loan proceeds were available for use in petitioner’s banking business accordingly we hold that petitioner is entitled to deduct the interest that accrued on the loan for the years at issue c treatment of the spread we now address the federal_income_tax consequences of the spread petitioner reported a portion of the spread as income on the tax returns it filed for the years at issue petitioner now argues that the spread is not includible in its income for the years at issue respondent issued a statutory notice to petitioner disallowing certain interest deductions respondent attributed to the stars_transaction the disallowed interest deductions were approximately equal to the 1-month libor plu sec_30 basis points on the dollar_figure5 billion notional_principal_amount the amount petitioner owed to barclays under the zero coupon swap agreement zero coupon interest we sustained respondent’s determination disallowing the zero coupon interest deductions we found in bny i that petitioner effectively deducted the zero coupon interest by reducing the amount of spread it included in its income by an amount equal to the zero coupon interest our finding in bny i that petitioner effectively deducted the zero coupon interest was predicated on the spread’s being includible in petitioner’s income petitioner’s spread argument would affect our finding in bny i that petitioner effectively deducted the zero coupon interest accordingly we now focus on the spread and how it should be treated for federal_income_tax purposes petitioner raises two arguments regarding the spread petitioner contends that because we found the stars structure to lack economic_substance we must also disregard the spread petitioner also argues that we must disregard the spread under the tax_benefit_rule we agree with petitioner that the spread is not includible in its income we so hold because the spread arose from the stars structure a transaction we found in bny i to lack economic_substance a transaction that lacks economic_substance is disregarded for federal tax purposes 157_f3d_231 aff’g in part rev’g in part tcmemo_1997_115 gerdau macsteel inc v commissioner the tax_benefit_rule generally excludes from gross_income the recovery_of an expense that did not result in a prior tax_benefit 460_us_370 we therefore need not address petitioner’s tax_benefit argument for excluding the spread from income t c 113_tc_254 aff’d 254_f3d_1313 11th cir we have held that the economic_substance_doctrine cannot be applied selectively to certain consequences of a transaction 94_tc_738 instead we have given effect either to both the cost and income functions of a transaction or to neither when applying the economic_substance_doctrine see id saba p’ship v commissioner tcmemo_1999_359 vacated and remanded 273_f3d_1135 d c cir arrowhead mountain getaway ltd v commissioner tcmemo_1995_54 aff’d without published opinion 119_f3d_5 9th cir seykota v commissioner tcmemo_1991_541 barclays paid petitioner the spread in connection with the stars structure we analyzed the economics of the spread in bny i we held that the spread arose from the anticipated tax benefits of the stars structure we further held that the stars structure lacks economic_substance it follows that the spread arose from a transaction lacking economic_substance consequently we do not give effect to the spread and it is not includible in petitioner’s income for the years at issue we now further consider whether respondent properly disallowed certain interest_expense deductions he attributed to the stars_transaction we found in bny i that petitioner effectively deducted the zero coupon interest by reducing the amount of spread it included in its income by an amount equal to the zero coupon interest as a result we sustained respondent’s determination reducing petitioner’s interest_expense by an amount equal to the zero coupon interest our finding that petitioner effectively deducted the zero coupon interest rested on our unchallenged assumption that the spread was includible in petitioner’s income stated differently petitioner could not have effectively deducted the zero coupon interest if petitioner could not have reduced the amount of the spread that was includible in its income we found upon further consideration that the spread was not includible in petitioner’s income for the years at issue it follows then that petitioner could not have reduced the amount of the spread that was includible in its income because none of the spread was includible in its income consequently petitioner could not have effectively deducted the zero coupon interest accordingly respondent disallowed petitioner’s interest_expense that was unrelated to the stars_transaction we therefore do not sustain respondent’s determination in the statutory notice disallowing the unrelated interest_expense we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing an appropriate order will be issued granting petitioner’s motion and decision will be entered under rule
